PER CURIAM. |TOn recommendation of the Supreme Court Committee on Professional Conduct, we hez-eby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the license of Benjamin Thomas Dona-than, of Russellville, Arkansas, to practice law in the State of Arkansas. Mr. Dona-than was charged with four felony counts of forgery in the Johnson County Circuit Court. In his petition to surrender, filed with this court on August 31, 2011, Mr. Donathan states that he agreed to voluntarily surrender his license to practice law as part of a plea agreement that he entered into as a result of those charges. He stated that he wished to avoid the expense, stress, and publicity of a disbarment proceeding. The name of Benjamin Thomas Donathan shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in the State of Arkansas. It is so ordered.